United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Topanga Canyon, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1066
Issued: December 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 24, 2011 appellant filed an application for review of a January 31, 2011
decision of the Office of Workers’ Compensation Programs (OWCP) denying modification of a
September 8, 2010 decision rejecting his occupational disease claim for neck strain and stress.
OWCP assigned File No. xxxxxx082 to this claim. Both decisions referenced another claim filed
by appellant for a back injury sustained on May 1, 2008. The evidence of record indicates that
this other claim, to which OWCP assigned File No. xxxxxx121, was accepted for lumbosacral
sprain. File No. xxxxxx121 is not presently before the Board.
Having duly reviewed the matter, the Board finds that the case is not in posture for a
decision. Under its procedures, OWCP has determined that cases should be combined when
correct adjudication of the issues depends on frequent cross-reference between files.1 In the
instant claim, File No. xxxxxx082, appellant alleged that he sustained neck strain and stress as a
result of the accepted May 1, 2008 employment incident. He also asserted that Files Nos.
xxxxxx121 and xxxxxx082 should be merged since both claims arose out of a May 1, 2008

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(September 2011).

incident.2 Moreover, OWCP acknowledged in a December 31, 2009 letter to appellant, “It is not
clear [from] your statement how your claimed conditions [differ] from the condition accepted
under claim number xxxxxx121 with date of injury May 1, 2008.” Its procedures provide for
doubling of a claim when a new injury case is reported for an employee who previously filed an
injury claim for a similar condition or the same part of the body and also where two or more
separate injuries (not recurrences) have occurred on the same date.3
Therefore, for a full and fair adjudication, both of appellant’s claims pertaining to injuries
or illness stemming from incidents occurring in early May 2008 should be doubled pursuant to
OWCP’s procedures. The case will be remanded to OWCP to combine File Nos. xxxxxx082 and
xxxxxx121. Following this and such other development as deemed necessary, OWCP shall issue
an appropriate decision on appellant’s claim for compensation.
IT IS HEREBY ORDERED THAT the January 31, 2011 decision be set aside and the
case remanded to the Office of Workers’ Compensation Programs for further proceedings
consistent with this order of the Board.
Issued: December 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

The record contains a May 15, 2008 traumatic injury claim identifying the nature of the injury sustained on
May 1, 2008 as low back, neck and shoulder. A December 11, 2009 occupational disease claim identifies the nature
of the illness as neck strain and stress and indicates awareness of the condition since May 9, 2008.
3

Supra note 1 at Chapter 2.400.8(c)(1)-(2).

2

